Order entered October 10, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00093-CV

              CORNERSTONE STAFFING SOLUTIONS, INC., Appellant

                                             V.

      VALTECH SOLUTIONS, INC. AND VALTECH SERVICES, INC., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-10346

                                         ORDER
       Before the Court is appellees’ October 8, 2019 second unopposed motion for extension of

time to file their brief. We GRANT the motion and ORDER the brief be filed no later than

October 29, 2019.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE